         Case 1:21-cv-00881-MKV Document 19 Filed 07/30/21 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 
 LAURIE BALBO,

                              Plaintiff,

                       -against-                                  1:21-cv-00881-MKV

                                                                ORDER OF DISMISSAL
 PORT AUTHORITY OF NEW YORK & NEW
 JERSEY,

                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a notice informing the Court that the parties have reached a

settlement in principle.   See Minute Entry dated July 29, 2021 (noting case settlement).

Accordingly, IT IS HEREBY ORDERED that the above-captioned action is discontinued without

costs to any party and without prejudice to restoring the action to this Court’s calendar if the

application to restore the action is made by September 13, 2021. If no such application is made

by that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On

Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _________________
                                                                      _____________
                                                                      ___        ____________
                                                                                           _
Date: July 30, 2021                                   MARY K KAY    VYSKOCIL
                                                               AY VYSYSSKOCIIL
      New York, NY                                    United States
                                                             Sta    District
                                                                      sttrict Judge
                                                              tates Dist
